Title: Thomas Jefferson to William Wirt, 1 August 1813
From: Jefferson, Thomas
To: Wirt, William


          Monticello. Aug. 1. 13.
          Th: Jefferson presents his friendly respects to mr Wirt, and incloses him an order on Gibson & Jefferson for 50.D. for the kindness of his services in
			 the suit of Scott against him. he is anxious it should be forced on at
			 the first calling that he may be rid of the obligation which the purchaser required of him. he salutes mr Wirt with friendship & respect.
        